Name: 2012/130/EU: Council Decision of 3Ã October 2011 on the approval, on behalf of the European Union, of the Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean
 Type: Decision
 Subject Matter: natural environment;  economic policy;  fisheries;  international affairs;  international law
 Date Published: 2012-03-06

 6.3.2012 EN Official Journal of the European Union L 67/1 COUNCIL DECISION of 3 October 2011 on the approval, on behalf of the European Union, of the Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean (2012/130/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Union is competent to adopt measures for the conservation of marine biological resources under the common fisheries policy and to enter into agreements with third countries and international organisations. (2) Pursuant to Council Decision 98/392/EC (2), the Union is a Contracting Party to the United Nations Convention on the Law of the Sea of 10 December 1982, which requires all members of the international community to cooperate in conserving and managing the biological resources of the sea. (3) Pursuant to Council Decision 98/414/EC (3), the Union is a Contracting Party to the Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982, relating to the Conservation and Management of Straddling Fish Stocks and Highly Migratory Fish Stocks. (4) On 17 April 2007 the Council authorised the Commission to negotiate, on behalf of the Community, a Convention on a Regional Fisheries Management Organisation (RFMO) in the South Pacific for fishery resources not yet covered by an existing RFMO. (5) The negotiations were successfully concluded in Auckland, New Zealand, on 14 November 2009 by the adoption of a draft text of the Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean (hereinafter referred to as the Convention), which, under its Article 36(1), is open for signature for a period of 12 months from 1 February 2010. The Convention was signed on behalf of the Union on 26 July 2010, subject to its conclusion, in accordance with Council Decision 2011/189/EU (4). (6) The objective of the Convention is to ensure, through its effective implementation, the long-term conservation and sustainable use of the fishery resources in the Convention area. (7) Since vessels flying the flags of Member States of the Union fish resources in the Convention area, it is in the Unions interest to play an effective role in the implementation of the Convention. (8) The Convention should therefore be approved, HAS ADOPTED THIS DECISION: Article 1 The Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean (hereinafter referred to as the Convention) is hereby approved on behalf of the European Union. The text of the Convention is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to deposit, on behalf of the Union, the instrument of approval with the Government of New Zealand acting in its capacity as Depositary of the Convention in accordance with Article 36(3) of the Convention (5). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 3 October 2011. For the Council The President J. FEDAK (1) Consent of 13 September 2011 (not yet published in the Official Journal). (2) OJ L 179, 23.6.1998, p. 1. (3) OJ L 189, 3.7.1998, p. 14. (4) OJ L 81, 29.3.2011, p. 1. (5) The date of entry into force of the Convention will be published in the Official Journal of the European Union by the General Secretariat of the Council.